IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0078-05


THOMAS J. DAVIS, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

NUECES COUNTY



 Cochran, J., filed a concurring opinion in which Meyers, Hervey,
and Holcomb, JJ., joined.


O P I N I O N

 
	I join the majority opinion with the understanding that appellant, though precluded
from raising a claim-alleging the improper extension of his community supervision term-on
direct appeal, is not precluded from raising that same claim in a post-conviction writ of
habeas corpus. 
Filed:  June 28, 2006
Publish